United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41512
                        Conference Calendar



ANTONIO JULIO ALVAREZ, ET AL.,

                                    Plaintiffs,

JOSE JESUS ECHEGOLLEN-BARRUETA,

                                    Plaintiff-Appellant,

versus

UNIVERSITY OF TEXAS MEDICAL BRANCH; DOES 1 THRU 9; UNITED
STATES BUREAU OF PRISONS; DOES 1 - 15,

                                    Defendants-Appellees.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:02-CV-627
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Jesus Echegollen-Barrueta (Echegollen), federal inmate

# 31871-048, appeals the dismissal without prejudice of his

complaint against the University of Texas Medical Branch (UTMB)

and “Doe” defendants for failure to perfect timely service on any

of the named defendants.   Because Echegollen’s brief wholly fails


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41512
                                -2-

to address the basis of the district court’s dismissal of his

complaint, he has waived any argument regarding his failure to

serve the defendants.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

     AFFIRMED.